Citation Nr: 0910445	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the evaluation for diabetes mellitus, type II, 
was properly reduced from 40 percent disabling to 20 percent 
disabling, effective September 17, 2004.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

3.  Entitlement to an initial compensable evaluation for 
diabetic peripheral neuropathy for left lower extremity.  

4.  Entitlement to an initial compensable evaluation for 
diabetic peripheral neuropathy for the right lower extremity. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic retinopathy.  

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from April 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.

The Veteran's appeal of the current rating for his diabetes 
mellitus, type II disability includes challenging the 
propriety of the reduction in the rating for the disability.  
The issues have been characterized to reflect the separate 
components of this matter.

Procedurally, the April 2005 rating decision informed the 
Veteran of a grant of service connection for diabetes 
mellitus, type II, with bilateral retinopathy, evaluated at 
40 percent; the grant of service connection for neuropathy, 
right lower extremity associated with diabetes mellitus, type 
II, with bilateral retinopathy, at a noncompensable 
evaluation; and a grant of service connection for neuropathy, 
left lower extremity associated with diabetes mellitus, type 
II, with bilateral retinopathy, also at a noncompensable 
evaluation.  Following the Veteran's May 2005 notice of 
disagreement, the RO issued a January 2006 statement of the 
case which contained a reduced rating for the diabetes 
mellitus, though now at 20 percent; a separate rating for the 
diabetic retinopathy with its own 10 percent evaluation; a 
higher evaluation for both the left and right lower extremity 
peripheral neuropathy, now at 10 percent respectively; and 
which continued the denial of service connection for the 
tinnitus and hypertension.  The Veteran perfected his appeal 
in March 2006, indicating he was appealing all the issues 
given in the statement of the case.  The appeal continues.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for 
hypertension and tinnitus, and entitlement to increased 
ratings for diabetes mellitus and diabetic peripheral 
neuropathy for the left and right lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In April 2005, service connection for diabetes mellitus, 
type II, with bilateral retinopathy was granted and rated as 
40 percent disabling; depression associated with diabetes 
mellitus, type II, with bilateral retinopathy was granted and 
rated as 30 percent disabling; erectile dysfunction 
associated with diabetes mellitus, type II, with bilateral 
retinopathy was granted and rated as 0 percent disabling; 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus, type II, with bilateral retinopathy 
was granted and rated as 0 percent disabling; and peripheral 
neuropathy of the left lower extremity associated with 
diabetes mellitus, type II, with bilateral retinopathy was 
granted and rated as 0 percent disabling.  The combined 
rating was 60 percent, effective September 17, 2004.

2.  In January 2006, the RO notified the Veteran through a 
rating decision and statement of the case that a separate 
rating of 40 percent for diabetes mellitus was denied.  
Rather, a separate rating of 20 percent for diabetes mellitus 
was assigned and separate 10 percent ratings were assigned 
for the Veteran's bilateral retinopathy; peripheral 
neuropathy of the right lower extremity; and peripheral 
neuropathy of the left lower extremity, all effective 
September 17, 2004.  The 30 percent rating for depression 
associated with diabetes mellitus, type II, with bilateral 
retinopathy, and zero percent rating for erectile dysfunction 
associated with diabetes mellitus, type II, with bilateral 
retinopathy remained intact.  The RO added since the overall 
evaluation for his diabetes mellitus and its complications 
will remain at 40 percent and the combined evaluation will 
remain at 60 percent, there will be no reduction in benefits.  

3.  The 2006 rating determination did not result in any 
overall compensation reduction; thus, the procedural 
requirements for rating reductions as set forth in section 
3.105(e) are not applicable.

4.  The Veteran's worst best corrected visual acuity is 20/20 
in the right eye and 20/20 in the left eye.  There is no 
scarring, atrophy or irregularity that results in irregular, 
duplicated, enlarged or diminished images.  There is no 
limitation of the field of vision.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent evaluation 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.25 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for diabetic retinopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 
4.7, 4.10, 4.14, 4.21, 4.75, 4.76, 4.84a, and Part 4, 
Diagnostic Codes 6011, 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of benefits

The Board will initially address the Veteran's claim for 
restoration of benefits.  See Peyton v. Derwinski, 1 Vet. 
App. 282, 286 (1991).  As noted above, the Veteran's claim 
for an increased rating for the diabetes mellitus, type II, 
will be addressed in the REMAND section below.  In 
considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated.

The provisions of 38 C.F.R. § 3.105 apply to reductions and 
38 C.F.R. § 3.105(e) states that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in 
payment of compensation benefits being made, a rating 
proposing reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary (the Veteran) 
will be notified and furnished detailed reasons therefore and 
given 60 days for presentation of additional evidence to show 
that compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a) and (b) (2008) are not applicable in the 
instant case, because they only apply to ratings which have 
been in effect for long periods at a sustained level (five 
years or more).  See Lehman v. Derwinski, 1 Vet. App. 339 
(1991); Smith v. Brown, 5 Vet. App. 335 (1993).

In the instant case, the RO properly reduced the assigned 40 
percent rating to 20 percent for the Veteran's diabetes 
mellitus based on the evidence of record.  Because the 
reduction for the Veteran's diabetes mellitus did not result 
in any reduction in overall compensation, the procedural 
requirements set forth in 38 C.F.R. § 3.105 are inapplicable.  
Thus, the RO's actions were proper. 

As noted in the Introduction, the April 2005 rating decision, 
from which this entire claim stems, informed the Veteran of a 
grant of service connection for diabetes mellitus, type II, 
with bilateral retinopathy, evaluated at 40 percent.  In the 
rating decision, the RO also granted service connection for 
depression associated with diabetes mellitus, type II, with 
bilateral retinopathy, rated as 30 percent disabling; 
erectile dysfunction associated with diabetes mellitus, type 
II, with bilateral retinopathy, rated as 0 percent disabling; 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus, type II, with bilateral retinopathy, 
rated as 0 percent disabling; and peripheral neuropathy of 
the left lower extremity associated with diabetes mellitus, 
type II, with bilateral retinopathy, rated as 0 percent 
disabling.  The combined rating was 60 percent, effective 
September 17, 2004.

The Veteran's May 2005 notice of disagreement specifically 
requested the diabetes be rated separately from the 
retinopathy, and that the diabetes rating be 40 percent on 
its own, and that the retinopathy and both neuropathy 
disabilities be rated higher.

In January 2006, the RO notified the Veteran through a rating 
decision and statement of the case that a separate rating of 
40 percent for diabetes mellitus was denied.  Rather, a 
separate rating of 20 percent for diabetes mellitus was 
assigned and separate 10 percent ratings were assigned for 
the Veteran's bilateral retinopathy; peripheral neuropathy of 
the right lower extremity; and peripheral neuropathy of the 
left lower extremity, all effective September 17, 2004.  The 
30 percent rating for depression associated with diabetes 
mellitus, type II, with bilateral retinopathy, and zero 
percent rating for erectile dysfunction associated with 
diabetes mellitus, type II, with bilateral retinopathy were 
continued.  The RO added since the overall evaluation for his 
diabetes mellitus and its complications will remain at 40 
percent and the combined evaluation will remain at 60 
percent, there will be no reduction in benefits.  

In reaching its decision, the RO reasoned that the competent 
medical evidence failed to show a regulation of activities as 
required by 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  
Pursuant to DC 7913, a rating of 20 percent is assigned for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet. A 40 
percent rating is warranted when the condition requires 
insulin, restricted diet, and regulation of activities.  The 
RO's supported its determination with the 2005 VA examination 
reports and the Veteran's private medical statements from Dr. 
G. which noted that the Veteran had a reduction in activities 
due to fatigue.  The RO reasoned that not one of the reports 
suggested that the Veteran had physician prescribed 
regulation of activities.  In January 2006 the RO mailed to 
the Veteran a statement of the case (SOC) with a standard 
cover letter informing him that the enclosed SOC would help 
him to prepare his appeal to the Board.  The Veteran 
perfected an appeal therefrom.

Based on the foregoing procedural and factual development, 
and the fact that the Veteran's overall compensation 
disability payments were not reduced, the RO's actions were 
proper.  Accordingly, the Board finds that the disability 
rating reduction effectuated by the rating decision in 
January 2006 was proper and that restoration of the 40 
percent rating for diabetes mellitus is not warranted.  

Increased Rating - Retinopathy

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Damage to the retina may be rated as 10 percent disabling if 
there are localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated, 
enlarged or diminished images.  38 C.F.R. § 4.84a, Code 6011 
(2008).  Otherwise, eye impairment is rated on the basis of 
impairment of central visual acuity.  The best distant vision 
after the best correction by glasses will be the basis for 
rating.  38 C.F.R. § 4.75, 4.84a, Codes 6061-6079 (2008).  
Visual impairment can also be rated on the basis of loss of 
field of vision.  38 C.F.R. § 4.76, 6080, 6090 (2008).

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  A noncompensable 
disability rating is warranted for impairment of central 
visual acuity when vision in both eyes is correctable to 
20/40.  38 C.F.R. § 4.84a (2008).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 
(2008).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078 
(2008).

The Veteran was afforded a VA eye examination in February 
2005.  There was no clinically significant macular edema 
found in each eye.  In the right eye the examiner had found 
the best corrected vision to be 20/20, with no 
neovascularization, rare heme, and one isolated tiny area of 
retinal thickening.  In the left eye the examiner found the 
best corrected vision to be 20/20 as well.  The examiner made 
the diagnosis of moderate diabetic retinopathy in the right 
eye and mild diabetic retinopathy in the left eye.   

The Veteran submitted no private eye examinations and the 
statements from his private physician, Dr. G., did not 
indicate any treatment from that physician for his eyes.

The Veteran did seek VA eye treatment and in a December 2005 
optometry progress note the examiner found upon split lamp 
evaluation no neovascularization in both eyes, but trace 
nuclear sclerosis in both eyes.  The examiner also found in 
the Veteran's April 2007 optometry visit that the Veteran had 
no complaints and the Veteran continued to have mild non-
proliferative diabetic retinopathy in both eyes with no 
clinically significant macular edema.

The Veteran was afforded another VA eye examination in 
November 2007.  The Veteran reported having received no 
treatment for his retinopathy and he had no complaints or 
distorted vision, enlarged images, pain, redness, blurred 
vision, or watering.  Upon objective examination the examiner 
noted background diabetic vascular change.  There was no 
keratoconus.  Corrected far and near vision on the right is 
20/20.  Corrected far and near vision on the left is 20/20.  
The examiner noted the presence of diabetic retinal changes 
in each eye.  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  A 
10 percent rating has been assigned from the date the claim 
was received, the earliest date allowed by law.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400.  The competent medical 
evidence shows that at no time since the claim was received 
has the disability exceeded the criteria for a 10 percent 
rating.

The Board notes that the RO provided a separate rating of 10 
percent for the Veteran's diabetic retinopathy.  The Board 
finds no limitation of the field of vision or other 
impairment of eye sight that would warrant a rating in excess 
of 10 under any applicable criteria.  While the Veteran may 
feel that his visual impairment warrants a higher evaluation, 
the medical reports provide the most probative evidence and 
provide a preponderance of evidence against the claim.  As 
the preponderance of evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration

For the disability evaluated above, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered whether or not they were 
raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2008).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  Although the 
Veteran has reported that he no longer works, the Board notes 
that his TDIU claim was granted in a July 2008 rating 
decision and in his VA examinations he had no complaints 
regarding his eyesight beyond a need for reading glasses.  
The Board finds that there has been no factual showing by the 
Veteran that this service-connected disability, retinopathy, 
has actually resulted in marked interference with employment 
or necessitated any periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The RO provided the appellant 
pre-adjudication notice by letter dated in November 2004.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his retinopathy claim was 
awarded with an effective date of September 17, 2004, the 
date of his claim and a 10 percent rating was assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran eye 
examinations in February 2005 and November 2007, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER


The evaluation for the Veteran's diabetes mellitus, type II, 
was properly reduced from 40 percent to 20 percent; the 
appeal is denied.  

Increased evaluation in excess of 10 percent for diabetic 
retinopathy is denied.


REMAND

In May 2005 the Veteran signed a VA form 21-4142 to authorize 
the release of his treatment records and information 
regarding his ongoing treatment for diabetes mellitus, type 
II.  This release was address to the office of Dr. Graf.  In 
June 2005 the RO mailed this release to the office of Dr. 
Graf with a letter requesting only "information" about the 
Veteran.  The office of Dr. Graf responded in 2005 and 2006 
with three letters, signed by the physician, that summarized 
generally the Veteran's care.  No detailed treatment records 
were received or specifically requested by the RO.  
Throughout his VA examinations the Veteran made clear that he 
received his treatment from this one private physician.  The 
Board finds any available detailed treatment records 
necessary in order to adjudicate the specific questions 
regarding evaluating the extent of the Veteran's 
disabilities, specifically the diabetes mellitus, type II, 
itself, and the peripheral neuropathy for the left and for 
the right lower extremities.  

Further, a review of the October 2007 VA (QTC) diabetes 
mellitus and hypertension examination report finds that the 
examiner gave no opinion as to the extent, if any, of 
aggravation of the Veteran's hypertension by the service-
connection diabetes mellitus.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) 
authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability).  Thus, a definitive medical 
opinion on the question of whether there has been a 
measurable permanent increase of a non-service-connected 
hypertension caused by the service-connected diabetes 
mellitus is needed before the claim on the merits can be 
properly adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgment in resolving medical 
questions). 

Finally, the issues of entitlement to service connection for 
tinnitus and entitlement to service connection for 
hypertension are "inextricably intertwined" with the issue of 
whether the Veteran's service-connected diabetes mellitus 
aggravated his at present non-service connected hypertension 
sufficiently to warrant service connection for the 
hypertension, since they are dependent upon the decision 
determined by the RO regarding the latter issue.  In this 
regard, it is noted that on VA examination in October 2007, 
the examiner stated that the etiology of the bilateral 
tinnitus is due to high blood pressure.  Therefore, if 
service-connection were deemed warranted by the RO for 
hypertension due to sufficient aggravation of that condition 
by the service-connected diabetes mellitus, it may follow 
that service connection for tinnitus would be appropriate.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(prohibiting the adjudication of claims that are inextricably 
intertwined based upon the recognition that claims related to 
each other should not be subject to piecemeal decision-making 
or appellate litigation).  Therefore, a decision on these two 
issues (hypertension and tinnitus) is deferred pending the 
development requested below.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any private 
medical treatment records, including lab 
reports, not already in the claims file, 
pertaining to treatment or evaluation of 
his diabetes mellitus, type II, 
specifically from the office of Dr. Graf 
of Tacoma, Washington for the period from 
1999 to present, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  The RO should make arrangements with 
the appropriate medical examiner to review 
the claims folder for purposes of 
rendering a medical opinion.  The review 
of the claims folder must be clearly 
indicated in the report.  The examiner 
should be informed that: the medical issue 
is whether the Veteran's hypertension has 
been aggravated by his service-connected 
diabetes mellitus, type II, disability.  
The examiner should be requested to answer 
the following questions:

(a)	Was the Veteran's hypertension 
aggravated by his service-connected 
diabetes mellitus, type II?  If the 
hypertension has been aggravated by the 
service-connected diabetes mellitus II, 
what is the level of additional disability 
attributable to such aggravation?

(b)	If the Veteran's hypertension has 
not been aggravated by the Veteran's 
service-connected diabetes mellitus II 
disability, what is the relationship, if 
any, between his hypertension and his 
service-connected diabetes mellitus II 
disabilities?

3.  The examiner should provide a complete 
rationale for any opinion expressed.  If 
further examination of the Veteran is 
deemed advisable by the examiner to assist 
in forming his/her opinion, such 
examination should be scheduled.

4.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


